DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 9 and 15 are objected to because of the following informalities:  
In claim 9, “the handle” has no antecedent basis in the claims. It appears that Applicant may have intended claim 9 to depend from claim 6 since this is where “a handle” is introduced. For purposes of expediting examination claim 9 will be interpreted as if it depends from claim 6. 
In claim 15, “recess” has no antecedent basis in the claims. It appears that Applicant intended claim 15 to depend from claim 14 since this is where “a recess” is introduced. Additionally, it appears that --the-- should be inserted before “recess.” For purposes of expediting examination claim 15 will be interpreted as depending from claim 14. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6, 12-13, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hu (CN 108784750).
With respect to claim 1, Hu discloses a device for capturing and disposing of urine, comprising: 
an elongated body including a top surface, a handle end, and a groin end opposite of the handle end as shown below in the image taken from Fig. 1 of Hu: 
[AltContent: textbox (aperture)][AltContent: textbox (open neck)][AltContent: ][AltContent: textbox (groove (interior of funnel))][AltContent: ][AltContent: textbox (top surface)][AltContent: ][AltContent: ][AltContent: ][AltContent: textbox (groin end)][AltContent: textbox (handle end)][AltContent: ]
    PNG
    media_image1.png
    652
    452
    media_image1.png
    Greyscale

an open neck extending from the body in a direction away from the top surface (as indicated above); 
a groove disposed in the top surface along the elongated body (Machine translation of Hu, pg. 4 “Collector 1 shaped like a funnel”); 
an aperture disposed on the groove and in fluid communication with the open neck (as indicated above); and 
a splashguard 7 extending from the top surface of the elongated body, the splashguard disposed at least partially around the aperture (Hu; Fig. 1; pg. 4 of the machine translation).
With respect to claim 2, Hu discloses that the open neck is configured to securely receive a container 2 (Hu, Fig. 1; pg. 4 of the machine translation). 
	With respect to claim 6, Hu discloses a handle 6 disposed a the handle end. 
	With respect to claim 12, Hu discloses that the splashguard 7 includes an inner width defined by a width of the groove (Hu, Fig. 1; “the splash 7 installed at the edge of the collector 1,” pg. 4 of the machine translation). 
	With respect to claim 13, Hu discloses that the splashguard ha a hemispherical profile (Hu, “7 is arc or hemispherical shape,” pg. 4 of the machine translation, Fig. 1). 
	With respect to claim 16, the aperture disclosed by Hu is capable of securing receiving a removable stopper (any such aperture would be capable of receiving a stopper). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Hu (CN 108784750), as applied to claim 1 above, and further in view of Zhang (CN 109009238).
With respect to claim 3, Hu discloses a sleeve 3 extending around the open neck (as shown in Fig. 1 of Hu). However, Hu does not disclose the sleeve including one or more threads configured to cooperatively engage with one or more thread of a container. Hu appears to teach a friction fit seal 4 for attaching the container 2 to the neck. 
However, Zhang teaches a similar device for capturing and disposing of urine including a an open neck 24 extending from an elongated body 2, a sleeve extending around the open neck, as shown below in the image taken from Fig. 4 of Zhang:
[AltContent: textbox (sleeve)][AltContent: ]
    PNG
    media_image2.png
    477
    602
    media_image2.png
    Greyscale

the sleeve including one or more threads 221 configured to cooperatively engage with one or more threads 311 of a container 3 (Zhang, Figs. 1 and 4; pg. 3 of the machine translation). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to replace the teaching of Hu with the threaded teaching of Zhang because it is a simple substitution of one known element for another to obtain predictable
results. That is the known type of friction fit seal of Hu is replaced with a known threaded connection taught by Zhang for the predictable result securing the container to the neck. 
	With respect to claim 4, Zhang teaches that the sleeve comprises an interior wall surface (as shown in Fig. 4 of Zhang), and wherein the one or more threads 221 of the sleeve are disposed around the inner wall surface (also shown in Fig. 4 of Zhang). 
	With respect to claim 5, Zhang teaches a gap disposed between the interior wall surface and the open neck as shown in Figs. 3-4 of Zhang. 

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hu (CN 108784750), as applied to claim 6 above, and further in view of Dhieux et al. (FR 2786406).
With respect to claim 7, Hu discloses the claimed device except that he is silent on whether the handle curves outwardly from the handle end. However, Dhieux et al. teach a similar device including a handle 6a which curves outwardly from the handle end of an elongated body as shown in Figs. 3-4 of Dhieux et al. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Dhieux et al. with the device disclosed by Hu for the advantage of a curved handle providing a comfortable gripping surface without sharp edges.
With respect to claim 8, Dhieux et al. disclose an opening is disposed between the handle 6a and the handle end (as shown in Fig. 3 of Dhieux et al.). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hu (CN 108784750), as applied to claim 6 above, and further in view of Starling et al. (FR 2786406).
With respect to claim 9 Hu discloses the claimed device except for the top surface of the elongated body and a top surface of the handle defining a plane. However, Starling et al. teach a similar device including a handle 4 including a top surface  that defines a plane with a top surface 26 of the elongated body as shown in Figs. 3-5 of Starling eta l. 
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Starling et al. with the device disclosed by Hu because the brim 26 provides further support and balance for holding the container 2 (Starling et al., paragraph [0021]). 

Claims 10-11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hu (CN 108784750), as applied to claim 1 above, and further in view of Rossi et al. (US 2009-0124929).
With respect to claim 10, Hu discloses the claimed device except that he is silent on whether the groin end includes a tapered provide. However Rossi et al. teach a similar device including an elongated body with a groin end including a tapered provide as best shown in the image below taken from Fig. 2 of Rossi et al.:
[AltContent: textbox (tapered profile on groin end)][AltContent: ]
    PNG
    media_image3.png
    206
    290
    media_image3.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Rossi et al. with the device disclosed by Hu to ensure comfort with the device is pressed against the body of a user. 
With respect to claim 11, Hu discloses the claimed device except that he is silent on whether the groin end includes a curved edge. However Rossi et al. teach a similar device including an elongated body with a groin end including a curved edge as best shown in the image below taken from Fig. 2 of Rossi et al.:

[AltContent: ][AltContent: textbox (curved edge)] 
    PNG
    media_image4.png
    331
    317
    media_image4.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Rossi et al. with the device disclosed by Hu to ensure comfort with the device is pressed against the body of a user. 
	With respect to claim 18, Rossi et al. teach a similar device which includes a bottom surface defined by a substantially flat plane (as shown in Fig. 2 of Rossi et al.). 	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to replace the bottom surface of Hu with the bottom surface of Rossi et al. so that the device can be conveniently set down on a flat surface without it tipping over when it is not in use. 

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hu (CN 108784750), as applied to claim 1 above, and further in view of Bernard et al. (US 6,908,441).
With respect to claim 14, Hu discloses the claimed device except for the edge of the splashguard including a recess. However, Bernard et al. teach a similar device including a splashguard (upper crest at edge 26, Bernard et al., col. 2, lines 58-63) including an edge facing a groin end wherein the edge includes a recess 20 as shown below in the image taken from Fig. 1 of Bernard et al.: 
[AltContent: ][AltContent: textbox (groin end)][AltContent: textbox (recess)][AltContent: ][AltContent: ][AltContent: textbox (splashguard)][AltContent: ]
    PNG
    media_image5.png
    336
    504
    media_image5.png
    Greyscale

	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Bernard et al. with the device disclosed by Bernard et al. for the advantage of the splashguard located at both ends of the elongated body. 
	With respect to claim 15, the recess continuously curves inwardly as shown above. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hu (CN 108784750), as applied to claim 1 above, and further in view of Levine et al.  (US 6,183,454).
With respect to claim 17, Hu discloses the claimed device except that he is silent on the inclusion of a removable stopper configured to be received at least partially in the aperture. However, Levine et al. teach a similar device including a body 28 and an aperture 42 (as shown in Fig. 5 of Levine et al.). Levine et al. further teach a removable stopper 64 configured to be received at least partially in the aperture (Levine et al., col. 4, lines 37-46).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Levin et al. with the device disclosed by Hu for the advantage of preventing urine from spilling from the collection device in between urinations or while transporting the urine collection device to a disposal facility. 

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hu (CN 108784750), as applied to claim 1 above, and further in view of Pryor (US 2017/0273818).
With respect to claim 19, Hu discloses the claimed device except for the groove being defined by a continuously curved indentation in the top surface. However Pryor teaches a similar device including a groove that is defined by a continuously curved indentation in the top surface. 
It would have been obvious to combine the teaching of Pryor with the device disclosed by Hu for the advantage of a device that can be used hands free and in a seated position (Pryor, paragraph [0004]). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J COLILLA whose telephone number is (571)272-2157.  The examiner can normally be reached Mon.-Fri., 7:15 AM-4:45 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached at 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	
/DANIEL J COLILLA/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        June 2, 2022